Citation Nr: 1302359	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  08-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from December 2004 to February 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO granted the Veteran service connection for posttraumatic stress disorder (PTSD), and assigned an initial 50 percent rating.  

In February 2012, the Board awarded the Veteran an increased rating, to 70 percent, for his service-connected PTSD but otherwise denied the claim for a higher initial rating.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, the parties filed a Joint Motion for Partial Remand to vacate the Board's decision insofar as it denied a disability rating in excess of 70 percent for PTSD.  By an order dated in May 2012, the Court granted the Joint Motion, vacated the Board's February 2012 decision denying an initial rating in excess of 70 percent for PTSD, and remanded the case to the Board for further action.  

As the appeal of the Veteran's claim for an initial rating in excess of 70 percent for PTSD emanates from his disagreement with the initial rating assigned following the grant of service connection, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In November 2009, the Veteran was notified of the time and place of a Board hearing he had requested in connection with his appeal.  See 38 C.F.R. § 20.704(b) (2012).  He failed to report for the hearing, however, and no request for postponement was ever received.  Accordingly, the Board will process his appeal as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d).



FINDING OF FACT

Since the effective date of the award of service connection, the Veteran's PTSD has been manifested by ongoing symptoms of depression and anxiety, such as difficulty sleeping due to recurring nightmares, exaggerated startle response, anger outbursts, hypervigilance, social isolation, and difficulties in adapting to stressful circumstances, all of which likely result in total social and occupational impairment.


CONCLUSION OF LAW

Since the date of service connection, the criteria for a 100 percent schedular rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected PTSD is more disabling than reflected by the disability rating initially assigned.  In addition, the Veteran has contended that his service-connected PTSD renders him unable to maintain gainful employment.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

By way of a February 2012 Board decision, the Veteran was assigned an initial 70 percent disability rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2012).

Relevant medical evidence of record consists of VA examinations provided to the Veteran in June 2007, March 2009, and September 2011, as well as a letter dated in August 2010 from the Veteran's treating VA psychiatrist and reports of his ongoing treatment at the Lexington VA Medical Center (VAMC).  Report of the June 2007 VA examination reflects that the psychiatrist recorded the Veteran's complaints of experiencing recurring flashbacks of service as well as nightmares, avoidance, and decrease in activities.  The Veteran also reported feeling estranged from others and stated that he had lost interest in his hobbies and activities he engaged in prior to service, such as attending church and participating in local civic organizations.  He further stated that he experienced panic attacks two to three times per week and did not like crowds, due to his hypervigilance.  He complained of having become verbally assaultive to co-workers, although no physical violence was noted.  The examiner found the Veteran's mood to be appropriate, and the Veteran did not display any abnormalities in thought content, judgment, or other mental status.  His symptoms were noted to be "daily and severe," and the examiner noted that the Veteran was struggling at work.  The examiner diagnosed the Veteran with PTSD and assigned a Global Assessment of Functioning (GAF) score of 45.  She found that the Veteran was "unlikely to be successful in either a sedentary or physical employment setting at this point in time," concluding that he was experiencing total occupational and social impairment due to his PTSD.

Report of the March 2009 VA examination reflects that the Veteran complained of feeling distant from his wife and daughter.  He stated that he was often irritable and had had no interest in his hobbies since service.  He further complained of sleep problems and panic attacks and was found to have moderately impaired memory due to his PTSD symptoms.  Decreased interest in activities was noted, as was estrangement from friends and avoidance of people and crowds.  The examiner found the Veteran to have a restricted affect, decreased concentration, and increased anger, all of which contributed to his problems at work.  The examiner assigned the Veteran a GAF score of 45 and found that his social and occupational functioning to be seriously impaired.  The examiner found the Veteran to display an anxious, dysphoric mood with some attention disturbance noted.  He concluded that the Veteran's PTSD had "severely impaired his psychosocial functioning" and caused severe stress, leading to total occupational and social impairment due to his PTSD.

The Veteran again underwent VA examination in September 2011.  At that time, his PTSD was again found to cause total occupational and social impairment.  He was noted to have strong relationships with his wife and daughter but otherwise reported that he had only one combat buddy with whom he socialized.  He stated that he did not trust people and did not feel safe outside the home, which kept him from engaging in recreational activities he had previously enjoyed.  He stated that he had left his job because he was having difficulties interacting with co-workers, including fearing that he would "hurt someone" due to outbursts of anger.  The examiner noted that the Veteran experienced distressing recollections and nightmares of his time in service and avoided reminders of his in-service stressors.  Feelings of detachment from others and diminished interest in activities were noted, as well as significant problems sleeping due to nightly occurring nightmares.  The Veteran's PTSD symptoms of depression, anxiety, suspiciousness, and memory loss were all noted to affect his personal and occupational abilities.

Report of the Veteran's treatment at the Lexington VAMC reflects that he has received ongoing psychiatric treatment at that facility from the time of his separation from service to the present.  Records from 2006 through 2011 reflect that he was routinely assigned GAF scores of 50 to 60, with ongoing complaints of anxiety, isolation, anger, increased arousal and hypervigilance, and nightmares.  He was noted at his August 2006 intake visit to complain of symptoms of increased anger, nightmares, sleep interruptions, as well as anxiety, panic attacks, and avoidance of crowds.  In October 2006 his PTSD symptoms were noted to be having an impact on his relationships.  Similarly, the Veteran was noted at a May 2007 treatment visit to display "significant" symptoms of hypervigilance, nightmares, irritability, avoidance, and flashbacks.  At an April 2009 treatment visit, he was noted to complain of flashbacks daily and nightmares every night.  He stated that he avoided people as often as possible and often got into arguments at work.  Later treatment records document that the Veteran has consistently been found to be unable to work; in that connection, at a June 2011 treatment visit, the Veteran's treating VA psychiatrist again found the Veteran to be totally and permanently disabled due to his severe PTSD symptomatology.

The Veteran has also submitted a letter dated in August 2010 from his treatment provider at the Lexington VAMC, who indicated that the Veteran was afraid that he would harm himself or someone else at work due to his "severe anxiety and symptoms of PTSD" and had had to leave his job.  The psychiatrist found the Veteran to be "totally and permanently disabled secondary to his PTSD."

In light of the above findings, the Board finds that an increased rating to 100 percent is warranted for the Veteran's PTSD.  This is so because the evidence from the Veteran's VA psychiatric treatment reflects that his PTSD more nearly approximates total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  Given the depth and persistence of his recurrent nightmares, depression, anxiety, intrusive recollections, anger outbursts, hypervigilance, and social isolation, the Board finds that the Veteran is entitled to a 100 percent rating for his PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  The record shows that the Veteran's psychiatric disorder has consistently been described as chronic and severe.  In so concluding, the Board finds particularly persuasive the VA examiners' findings that the Veteran displayed "severe" symptoms such as sleep interruption and nightmares, flashbacks, panic attacks, and increased anger that led to dysfunction in his personal and professional relationships.  In addition, the Board finds convincing the multiple accounts of the Veteran's experiencing difficulty with adapting to stressful circumstances, such as getting into arguments with co-workers and feeling that his hypervigilance endangered himself and others at work.  The Board finds that these symptoms likely approximate total occupational and social impairment to warrant a 100 percent rating for the entirety of the claim period.  

In that connection, the Board acknowledges that the Veteran has not displayed gross impairment of his thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, or inability to perform any activities of daily living; nor has he shown any disorientation to time or place or memory loss or other symptoms akin to the criteria for a 100 percent rating under the General Rating Formula for Mental Disorders.  However, as noted in Mauerhan, supra, a 100 percent disability rating does not require meeting a checklist of each of the symptoms listed in the rating criteria.  Rather, the Board must look to the overall level of symptomatology as it applies to the Veteran's ability to function in occupational and social settings.  In this case, the Veteran's treatment providers and examiners have consistently found him to be totally and permanently disabled, with total social and occupational impairment.  Thus, regardless of the individual symptoms identified, and in light of the level of symptomatology found by the Veteran's treatment providers and his VA examiners, the Board finds that a 100 percent disability rating is warranted for the entirety of the claim period.

In its analysis, the Board has considered the GAF scores assigned to the Veteran during the course of his VA treatment and the VA examinations provided to him in June 2007, March 2009, and September 2011.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board finds that the Veteran's GAF score of 45, assigned by his June 2007, March 2009, and September 2011 VA examiners, coincides with his stated symptoms and with the rating of 100 percent assigned herein under the General Rating Formula For Mental Disorders.  The DSM-IV identifies scores in the range of 41-50 as "serious impairment in social, occupational, or school functioning."  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is compensated by the rating awarded herein.

The Board notes further that the Veteran has alleged an inability to retain employment due to his service-connected PTSD.  In Rice v. Shinseki, the Court held that a claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board must thus consider the TDIU issue as part of the Veteran's claim for increase.  Id.; VAOGCPREC 06-96, 61 Fed. Reg. 66,749 (1996).  As discussed above, however, the Board is granting a 100 percent disability rating for the Veteran's service-connected PTSD.  As the Veteran's assertions regarding his inability to work rely solely on his service-connected PTSD symptomatology, the issue of entitlement to a TDIU, raised pursuant to Rice, need no longer be addressed.  See Bradley v. Peake, 22 Vet. App. 280 (2008).



ORDER

Entitlement to an initial rating of 100 percent for posttraumatic stress disorder is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


